DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed June 3, 2020, claims the benefit of an effective US filing date from provisional application 62/853,330, filed June 3, 2019.

Information Disclosure Statement
No information disclosure statements (IDS) has been submitted in the application. Applicants are reminded of their duty to disclose any information which may be material to patentability in accordance with 37 CFR 1.56.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1 and 3), drawn to pharmaceutical compositions comprising a phosphonium-azolium salt in the reply filed February 9, 2021 is acknowledged.  Applicant’s election of the particular compound species 
    PNG
    media_image1.png
    263
    237
    media_image1.png
    Greyscale
in the same reply is also acknowledged.  The elected species reads on claims 1 and 3 within the elected group.  
The requirement is still deemed proper and is therefore made FINAL.
As described above, in accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, Examiner searched the compound based on the elected species above, wherein: no prior art was discovered over the elected species.  Therefore, the search of the Markush-type claim has been extended to the extent necessary to determine patentability, ultimately resulting in a search of the full scope of Formulae (I) and (II) in Group I. 
 It is suggested that in order to expedite allowance of the instant application, in addition to addressing the issues herein, Applicants cancel the subject matter of Group II which relates to an independent/distinct invention not eligible for rejoinder.

Status of the Claims
Currently, claims 1 and 3 are pending in the instant application.  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim is indefinite because the recitation “if present” in the definition of variables R3 and R4 renders the claim unclear.  According to the structures, which are the basis for the written definitions, R3 and R4 are not optional substituents.  Each of Formula (I) and (II) requires an R3 and R4 variable.  Thus, it is unclear what limitation is intended to be added by the recitation “if present.”

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The recitation "or derivatives thereof” of the claimed compounds and recited in the rejected claims renders the claims herein indefinite. The recitation of a "derivative" is not defined with any clear structural limitations, and therefore the metes and bounds of what is encompassed by the term "derivative" are not clear. 
The Merriam-Webster’s Online Dictionary defines "derivative" as "a chemical substance related structurally to another substance and theoretically derivable from it.”  Further, the instant specification provides that the term “derivatives” includes compounds having the same structure with chemical groups exchanged.  There is no limitation placed on which groups may be exchanged and still read on this term.  For example, could the triazole moiety be exchanged for another moiety? Could a double bond be exchanged for a substituent?
Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "derivative” of the claimed compound. One of ordinary skill in the art would clearly recognize that a "derivative” would read on those compounds having any widely varying groups that could be used to substitute or replace chemical groups in the claimed compounds in nearly any way. Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions.  Thus, it is unclear and indefinite as to how the "derivative" herein is encompassed thereby.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

In particular, the claim recites (3 lines under the structure for formula (VI) that “X is defined as…”  This renders the claim unclear because none of the depicted structures show a variable “X.”  Rather, each structure has various numbered X variables, which should be defined in a manner consistent with the formulae shown so as to avoid any confusion as to the scope of the compounds encompassed by the claim.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claims are indefinite due to the recitation of “chemotherapy compounds” and “tumor suppressor compounds.” In particular, it is unclear what particular structural requirements, at a minimum, are necessary for a compound to be considered as such.  There is no definition in the claims or the specification limiting what is 
While a functional limitation (such as, for example, a compound which functions as a chemotherapeutic agent or tumor suppressing agent) may be used to define a structure in certain instances, MPEP 2173.05(g) sets forth the following test for determining whether or not a functional limitation is definite: Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  In the present case, there is no clear cut indication of the scope of the subject matter covered by the claim as the specification does not provide any clear structural limitation for the claimed chemotherapy compounds and tumor suppressing compounds to indicate to the skilled artisan what is or is not included by this scope.  Further, the language does not set forth any well-defined boundaries and actually further clouds the boundaries of what is considered to fall within the scope by including derivatives or thereof.  Further, there is no description as to the particular metric by which a compound must be tested in order to meet these functional limitations.  For example, does it include compounds which are only active in vitro but have proven ineffective when administered to patients?  What is the minimum level of activity or efficacy, and in what assay, for a compound to meet the claimed functional requirements?  As such, one of ordinary skill in the art would not be apprised of the 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699